United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________

C.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 07-227
Issued: May 2, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 7, 2006 appellant timely appealed a January 30, 2006 merit decision of the
Office of Workers’ Compensation Programs in which an Office hearing representative affirmed
the denial of her traumatic injury claim.1 Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained
an injury in the performance of duty on April 26, 2004.

1

Appellant also appealed an August 12, 2005 merit decision of the Office denying her claim for a recurrence of
disability under claim number 03-20045419. The Board docketed the appeal as No. 06-1445.

FACTUAL HISTORY
On January 28, 2005 appellant, then a 43-year-old clerk, filed a traumatic injury claim
alleging that she injured her back during her work shift on April 25 to 26, 2004 while lifting
heavy trays, reaching, pulling mail down and pushing containers.2 The Office assigned the claim
No. 3-2036690. Appellant stopped work on April 26, 2004. She retired on disability effective
September 29, 2004. The employing establishment controverted the claim on the grounds that
appellant did not provide timely notification of her work injury and she was out on sick leave on
April 26, 2004.
In a March 1, 2005 letter, the Office advised appellant of the factual and medical
evidence needed to establish her claim. This included providing a description of how the injury
occurred as well as providing a detailed, narrative report from appellant’s physician which
included the history of her injury and all prior industrial and nonindustrial injuries to similar
parts of her body, a firm diagnosis of any conditions resulting from this injury, as well as
findings, symptoms and/or test results which support all conditions diagnosed, treatment
provided, prognosis, period and extent of disability and a rationalized narrative report which
explains why the condition diagnosed is believed to have been caused or aggravated by the
claimed injury.
In response, appellant submitted a factual statement describing her duties of lifting heavy
trays, reaching, pulling mail down and pushing containers. She indicated that after her tour
ended she went home and got in bed and was unable to get out of bed the next morning or
evening. Appellant called Dr. Joel H. Jaffe, a general practitioner, and sought treatment for her
back condition. In a March 16, 2005 handwritten medical note from Dr. Jaffe, which is, in part,
illegible, he indicated that she had multiple lumbosacral disc disease, a history of back problems
and magnetic resonance imaging (MRI) scans which showed bulging discs. He appears to state
that appellant was originally injured at the employing establishment and that she was later
transferred to another area which involved a lot of heavy lifting and being on her feet all the
time. Dr. Jaffe stated that the repetitive actions of lifting heavy trays and the fact that appellant
worked a double shift seemed to irritate her back muscles and cause the back pain to stay
constant. He opined that her injury of April 26, 2004 came from her work and caused her lower
and mid-back to become worse and worse over the time.
By decision dated April 27, 2005, the Office denied appellant’s traumatic injury claim. It
found that, while appellant lifts trays and pulls mail as part of her employment, the medical
evidence did not establish that the claimed medical condition resulted from the accepted event(s).
In a letter dated April 28, 2005, appellant requested an oral hearing which was held
December 15, 2005. She submitted progress notes from Dr. Jaffe dated May 20, 2004 through
May 25, 2005 and medical reports dated July 19 and August 16, 2004 and May 26, 2005.
On July 19, 2004 Dr. Jaffe reported that the original injury occurred in November 2001,
when appellant was lifting a tub of mail and pulled her back. He indicated that appellant’s back
2

Under claim number 03-2004519, appellant has an accepted claim for a lumbar strain arising from a
November 13, 2001 injury.

2

has been painful ever since. Dr. Jaffe advised that a May 7, 2004 MRI scan showed a bulging
disc at L4-5 with a mild right greater than left neural foraminal stenosis, disc space narrowing
and desiccation of the disc at the L4-5 level and hemangiomas within the L3 and T12 vertebral
bodies. He indicated that, after the original injury occurred in November 2001, appellant had
some moderate dextroscoliosis at the thoracolumbar junction which contributed to her
discomfort. Dr. Jaffe opined that appellant was totally disabled from any work at the employing
establishment due to her pain and that such disability occurred because of her original work
injury. He explained that her condition had deteriorated and she was not able to do any quality
work on a sustained time basis because of the recurrent chronic pain. Dr. Jaffe further stated that
her back pain would worsen as her condition deteriorates. He also opined that appellant’s
underlying anxiety and stress syndrome and depression occurred secondary to the job injury.
On August 16, 2004 Dr. Jaffe reiterated that the original injury occurred in
November 2001, while appellant lifted a tub of mail and pulled her back. He indicated that
appellant’s current examination of her lower back showed that her spine was restricted 50
percent or more in all ranges of motion for flexion, extension and side bending and the tests were
positive for straight leg and bent leg raising. Based on his examination findings and a May 7,
2004 MRI scan, Dr. Jaffe opined that appellant’s bulging disc at L4-5, lumbar spinal stenosis on
the right and left side, disc desiccation disease of the lumbar spine and narrowing of the disc
space were a traumatic injury secondary to her job and secondary to the occupational injuries she
sustained in November 2001. Dr. Jaffe also indicated that secondary to this, appellant had
underlying anxiety, stress syndrome and depression. He stated that she was under a lot of
discomfort and opined that appellant was totally disabled because of the problems that occurred
two and half years ago. Dr. Jaffe explained that, when appellant was originally injured in
November 2001, she had moderate dextroscoliosis at the throacolumbar junction, which
contributed to her discomfort. He also indicated that the disc bulge at L4-5 with neural
foraminal stenosis as well as the recent disc space narrowing at L4-6 and desiccation of the disc
and hemangiomas within the L3 and T12 vertebral bodies would cause appellant’s discomfort.
Dr. Jaffe indicated that appellant’s condition has deteriorated and she was unable to do any
quality work on a sustained time basis because of her recurrent pain, which would worsen as her
condition deteriorated.
In a May 26, 2005 report, Dr. Jaffe opined that appellant’s low back condition was
aggravated by her work injury on November 13, 2001. After relating a history of appellant’s
limited-duty positions following her 2001 back injury, Dr. Jaffe stated that, when she got the
position involving heavy lifting in 2004, the job reaggravated the back problems she originally
had in 2001. He indicated that her back problems were partially resolved, but because of the job
she was given in 2004 the problems returned and appellant suffered an exacerbation of the
problems with her back that were originally present in 2001. Dr. Jaffe opined that appellant’s
April 2004 injury was not new, but was medically and causally directly related to the injuries she
had in 2001. Thus, he opined that appellant’s April 2004 injury was a reexacerbation of her
injuries from 2001.
By decision dated January 30, 2006, an Office hearing representative affirmed the
April 27, 2005 decision. He found that appellant failed to supply sufficient medical evidence to
establish that she developed a medical condition causally related to the accepted employment
activities of April 26, 2004.

3

LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of proof to establish the essential elements of the claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.4 When an employee
claims that he sustained a traumatic injury in the performance of duty, he must establish the fact
of injury, namely, he must submit sufficient evidence to establish that he experienced a specific
event, incident or exposure occurring at the time, place and in the manner alleged and that such
event, incident or exposure caused an injury.5
The claimant has the burden of establishing by the weight of reliable, probative and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.6 Causal relationship is a
medical issue and the medical evidence generally required to establish causal relationship is
rationalized medical opinion evidence. Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
established incident or factor of employment.7
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish a causal relationship.8
ANALYSIS
The Office accepted that appellant was a federal employee and that she timely filed her
claim for compensation benefits. The Office also accepted that the workplace incidents occurred
as alleged during the single work shift which started April 25, 2004 and ended April 26, 2004.
3

5 U.S.C. §§ 8101-8193.

4

Robert Broome, 55 ECAB 339 (2004); see also Elaine Pendleton, 40 ECAB 1143 (1989).

5

Betty J. Smith, 54 ECAB 174 (2002); see also Tracey P. Spillane, 54 ECAB 608 (2003). The term injury as
defined by the Act refers to a disease proximately caused by the employment. 5 U.S.C. § 8101(5). See 20 C.F.R.
§ 10.5(q), (ee).
6

Katherine J. Friday, 47 ECAB 591, 594 (1996).

7

John W. Montoya, 54 ECAB 306 (2003).

8

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

4

Appellant must, however, submit probative medical evidence on the issue of causal relationship
between a diagnosed condition and the employment incident.
The medical evidence presented does not contain a rationalized medical opinion
establishing that the work-related incidents caused her diagnosed conditions. In July 19 and
August 16, 2004 reports, Dr. Jaffe noted the history of appellant’s original work injury, presented
findings and opined that appellant was totally disabled from work due to her pain. He opined
that appellant’s disability and the deterioration of her condition occurred because of her original
work injury. However, Dr. Jaffe did not offer a specific opinion on causal relationship with
respect to the accepted work events of April 26, 2004. In a March 16 and May 26, 2005 reports,
he provided some support for causal relationship. However, these reports are insufficient to
establish appellant’s claim because Dr. Jaffe did not provide adequate medical reasoning to
explain how any of the diagnosed conditions were caused or aggravated by the April 26, 2004
work incident. In his March 16, 2005 report, Dr. Jaffe noted that appellant has multiple
lumbosacral disc disease and that, after her original injury, appellant was transferred to an area
which involved a lot of heavy lifting and being on her feet all the time. He addressed causal
relationship by stating that the repetitive actions appellant had been doing and the fact that she
worked a double shift “seemed” to irritate her back muscles and cause the pain to stay constant.
However, this opinion is equivocal and speculative as to the causal relationship between
appellant’s back conditions and the accepted work events of April 26, 2004. The Board has held
that speculative and equivocal medical opinions regarding causal relationship have no probative
value.9 Dr. Jaffe further stated that appellant’s April 26, 2004 work injury caused her lower and
mid-back to worsen over time. However, Dr. Jaffe does not provide a full explanation for
concluding that the April 26, 2004 work incident caused or aggravated the diagnosed
conditions.10 He did not explain the medical reasons by which lifting heavy trays on April 26,
2004 would have caused a lumbosacral disc disease condition to worsen. In the May 26, 2005
report, Dr. Jaffe opined that appellant’s position involving heavy lifting reaggravated the back
problems she originally had in 2001 and that the April 2004 injury was a reexacerbation of her
2001 injuries. While Dr. Jaffe referenced appellant’s previous work injury, he did not
adequately explain the medical reasons of how the April 26, 2004 employment incident would
have contributed to the diagnosed conditions and why the diagnosed conditions would not
instead have been the result of the natural progression of the preexisting conditions. His May 26,
2005 report is deficient as it addresses causal relationship with regard to appellant’s lumbosacral
spine conditions in a manner similar to that contained in the March 15, 2005 report. The Board
finds that Dr. Jaffe’s reports are of limited probative value as they do not sufficiently explain the
medical reasoning supporting his opinion on causal relationship.
9

Ricky S. Storms, 52 ECAB 349 (2001) (while the opinion of a physician supporting causal relationship need not
be one of absolute medical certainty, the opinion must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty).
10

In order to be considered rationalized medical evidence, a physician’s opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the claimant’s specific employment factors. Victor J. Woodhams,
41 ECAB 345, 352 (1989); Steven S. Saleh, 55 ECAB 169, 172 (2003). The Board has held that a medical opinion
not fortified by medical rationale is of little probative value. Caroline Thomas, 51 ECAB 451, 456 n.10 (2000);
Brenda L. Dubuque, 55 ECAB 212, 217 (2004).

5

Accordingly, appellant has not met her burden of proof in establishing a causal
relationship between her diagnosed conditions and the April 26, 2004 incident.
CONCLUSION
The Board finds that appellant did not meet her burden of proof in establishing that her
back condition is causally related to the employment incident on April 26, 2004.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated January 30, 2006 is affirmed.
Issued: May 2, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

